Citation Nr: 1451316	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-17 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill), in the amount of $1,897.17, was properly created and calculated.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from May 1975 to August 2002.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In reaching its determination below, the Board has reviewed the small paper folder provided by the RO.  The Board has also reviewed the appellant's electronic Virtual VA and VBMS files.  These electronic files contain additional records and information which does not appear to have been reviewed by the RO, including a March 2012 demand letter from VA's Debt Management Center (DMC) in St. Paul. Minnesota, and information showing that the appellant is currently represented by the Disabled American Veterans.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For multiple reasons, this matter is not yet ready for appellate review.  

The Board observes that, since the RO last reviewed this matter, the appellant has submitted what appears to be additional relevant evidence, including documentation of the courses she completed between January 2010 and March 2011.  Absent a waiver, this evidence must be considered by the RO in the first instance.  38 C.F.R. § 20.1304 (2014).

The Board also observes that the appellant's electronic VBMS file indicates that she is represented by the Disabled American Veterans.  The RO, however, did not include the appellant's representative in any of the relevant communications associated with this appeal, including the initial February 2012 notification letter or the May 2012 Statement of the Case.  VA regulations provide that an appellant is entitled to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2014).  Therefore, the Veteran's representative should be provided the opportunity to complete a full review of the appellant's case and provide any additional evidence and argument in support thereof.

Finally, the Board observes that the record made available by the RO provides an inadequate basis upon which to conduct a thorough review.  As best the Board can discern from the available record, the overpayment at issue in this case was created after a compliance survey of the appellant's school revealed a discrepancy in at least one of the appellant's enrollment periods.  According to a February 2002 email exchange, the appellant's school provided a VA Form 22-1999 on October 6, 2010, certifying an enrollment period of November 29, 2010, to January 29, 2011, for three credits.  The email indicated that "a review of records," however, revealed that the correct enrollment period was from November 29, 2010, to February 14, 2011.  It was also noted in the statement of the case that her training time was also reduced.

The Board observes that the VA Form 22-1999 of October 6, 2010, is not of record.  Moreover, the RO did not specify or include the "records reviewed" in reaching the determination that the enrollment period previously certified by the school was incorrect.  Lastly, the Board notes that the record contains no accounting indicating how the overpayment at issue here was calculated.  Absent this information, the Board is unable to conduct a complete review of the appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide a detailed accounting of the payments made and due under Chapter 30 for the appellant's period of education from November 2010 to February 2011.  

2.  The AOJ should associate with the record all pertinent evidence relied upon in reaching the determination at issue in this case, to include the VA Form 22-1999 dated on October 6, 2010, and the records which were reviewed to determine the correct enrollment information, to include any compliance survey results.  See VA email of February 14, 2010.  

The AOJ should also include any records establishing whether the overpayment at issue in this case may constitute a liability of the educational institution in accordance with 38 C.F.R. § 21.7144.  

3.  The AOJ should readjudicate the issue on appeal, considering all the evidence of record, including the additional evidence submitted by the appellant in July 2012.  

If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  Thereafter, the AOJ should return the case to the Board as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



